Citation Nr: 1647436	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.

2.  Entitlement to service connection for joint pain, to exclude a patella condition of the right knee.

3.  Entitlement to service connection for a precancerous mass of the lower intestine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to November 1995 and from July 2002 to July 2004, including service in the Southwest Asia theater of operations from December 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled to present testimony at a videoconference before a Veterans Law Judge in November 2014.  However, he failed to report to the hearing.  As the record does not contain an explanation or a request to reschedule the hearing, the Veteran's request for such a hearing is deemed withdrawn.

The Board previously remanded this case in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's claimed chronic fatigue is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's claimed joint pain is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's claimed precancerous mass of the lower intestine is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for chronic fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2016).

2.  The criteria for establishing entitlement to service connection for joint pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2016).

3.  The criteria for establishing entitlement to service connection for a precancerous mass of the lower intestine have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, including 38 C.F.R. § 3.317

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

Under 38 C.F.R. § 3.317, compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a).  This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.

In particular, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Therefore, even if a multi-symptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.

Here, the July 2016 VA examiner opined that:

The Veteran's disability patterns are not an undiagnosed condition, a medically unexplainable chronic multisymptom illness of unknown etiology, or a chronic multisymptom illness with a partially explained etiology.  They have a clear and specific etiology and diagnosis [discussed below].  The diagnosed conditions are less likely as not to have a correlation to any exposures to any substances or agents.

Service Connection for Chronic Fatigue

The Veteran contends in his May 2014 substantive appeal that he was exposed to environmental hazards such as dioxin during the Persian Gulf War due to a burning oil field.  In an August 2016 statement, the Veteran reported that he experiences chronic fatigue after walking 150 feet, or sitting or standing for more than 15 minutes.  In November 2016, the Veteran's representative asserted that the Veteran has multiple issues that can cause fatigue including unspecified medications and medical diagnoses.

The most probative evidence shows that the Veteran's claimed chronic fatigue was neither caused nor aggravated during or as a result of service.  Specifically, the July 2016 VA examiner opined that:

The Veteran does not have nor does he meet criteria for chronic fatigue syndrome.

The Veteran's evidence supports no complaints of or treatment for any condition of "chronic fatigue" until years after service.  No event in service caused this.  The Veteran has multiple issues that can cause fatigue including his medications as well as his various medical diagnos[e]s.  Again, this is different than "chronic fatigue syndrome," a specific diagnosis that the Veteran does not have.

Therefore, after interviewing and examining the Veteran and reviewing the c[laim] file, Virtual VA/VBMS, and all pertinent records, it is the opinion of this examiner that the Veteran has no diagnosis of (a) chronic fatigue that is at least as likely as not (50 percent or greater probability) incurred in or caused by (the) Gulf War during service.

While the Veteran is competent to report experiencing fatigue, chronic fatigue syndrome is a diagnosis which is complex in nature, and providing that diagnosis or the etiology thereof is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Board finds that the July 2016 VA examiner's opinion that no event in service caused his fatigue, and that the sources of his fatigue include medications and other diagnoses, warrants greater probative weight.  Significantly, there is no competent VA or private medical evidence of record linking his fatigue to his service-connected disabilities or to the medications taken therefor.

Because the most probative evidence shows that the Veteran experiences fatigue but not chronic fatigue syndrome, an undiagnosed illness, or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317 is not for application in this case.

In sum, the Board finds that the most probative evidence fails to establish a diagnosis of chronic fatigue syndrome, an undiagnosed illness, or a medically unexplained chronic multisymptom illness; or to link the Veteran's fatigue to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for Joint Pain

As an initial matter, the Board observes that it granted service connection for a patella condition of the right knee in a May 2016 decision.  This decision pertains to the Veteran's remaining joint pain.

As a further initial matter, where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested arthritis to a degree of 10 percent within one year from his dates of termination of service.

The Veteran contends in his May 2014 substantive appeal that he was exposed to environmental hazards such as dioxin during the Persian Gulf War due to a burning oil field.  In an August 2016 statement, the Veteran reported that his ankles, back, shoulder, and neck have had progressive pain starting about 1996 and getting progressively worse over the last 20 years; he also reported experiencing pain in his left hip.  In November 2016, the Veteran's representative asserted that the Veteran has had ongoing symptoms of joint pain since service.

The most probative evidence shows that the Veteran's claimed joint pain was neither caused nor aggravated during or as a result of service.  Specifically, the July 2016 VA examiner opined that:

The Veteran has no diagnosis of "joint pain" as this is not a diagnosable condition, it is a symptom[] of another condition.  In his case, the Veteran has degenerative arthritis of the joints in question....The Veteran had no event in service that would have caused degenerative arthritis, a condition of chronic wear and tear and aging.

Therefore, after interviewing and examining the Veteran and reviewing the c[laim] file, Virtual VA/VBMS, and all pertinent records, it is the opinion of this examiner that the veteran has no diagnosis of (a) joint pain that is at least as likely as not (50 percent or greater probability) incurred in or caused by (the) Gulf War during service.

While the Veteran is competent to report experiencing pain, arthritis is a diagnosis which is complex in nature, and providing that diagnosis or the etiology thereof is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Board finds that the July 2016 VA examiner's opinion that no event in service caused his arthritis warrants greater probative weight.

In conclusion, because the most probative evidence shows that the Veteran has arthritis, and not an undiagnosed illness or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317 is not for application in this case.

With respect to the Veteran's representative's assertion that the Veteran has experienced ongoing joint pain since service, this is outweighed by the evidence of record, including service treatment records which show diagnosis and treatment for his right knee disability in 1995 and 2003, but not for his other claimed joint pain.

In sum, the Board finds that the most probative evidence fails to establish an undiagnosed illness or a medically unexplained chronic multisymptom illness; or to link the Veteran's arthritis to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for a Precancerous Mass of the Lower Intestine

The Veteran contends in his May 2014 substantive appeal that he was exposed to environmental hazards such as dioxin during the Persian Gulf War due to a burning oil field.  In an August 2016 statement, the Veteran reported that he has experienced severe abdominal pain following his surgeries in 2009 and 2016.  In November 2016, the Veteran's representative asserted that service connection for the Veteran's precancerous mass of the lower intestine should be granted based on continuity of symptomatology since service.

The most probative evidence shows that the Veteran's claimed precancerous mass of the lower intestine was neither caused nor aggravated during or as a result of service.  Specifically, the July 2016 VA examiner opined that:

The evidence supports that during the Veteran's time in service he had no symptoms nor findings consistent with precancerous colon polyps which were diagnosed decades after service.

The cause of this condition is unknown.  Major risks include genetics; excess fat, alcohol and smoking (lifestyle); exposure to the bacteria S.bovis; and a history of inflammatory bowel disease.  Absent from this list is exposure to the type of agents known in the Gulf War.

Therefore, after interviewing and examining the Veteran and reviewing the c[laim] file, Virtual VA/VBMS, and all pertinent records, it is the opinion of this examiner that the Veteran has no diagnosis of (a) precancerous mass of the lower intestine that is at least as likely as not (50 percent or greater probability) incurred in or caused by (the) Gulf War during service.

The Veteran is not competent to report the onset of a precancerous mass of the lower intestine because it is complex in nature, and providing that diagnosis or the etiology thereof is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Board finds that the July 2016 VA examiner's opinion that no event in service caused his precancerous mass of the lower intestine, and that the sources thereof include genetic, lifestyle, and bacterial exposure, warrants greater probative weight.

Because the most probative evidence shows that the Veteran has colon polyps but not an undiagnosed illness or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317 is not for application in this case.

With respect to the Veteran's representative's assertion that the Veteran has experienced continuity of symptomatology of his claimed precancerous mass of the lower intestine since service, this is outweighed by the evidence of record, including the absence of such findings for many years after service.

In sum, the Board finds that the most probative evidence fails to establish an undiagnosed illness or a medically unexplained chronic multisymptom illness; or to link the Veteran's colon polyps or his claimed precancerous mass of the lower intestine to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




	

						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for chronic fatigue is denied.

Service connection for joint pain is denied.

Service connection for a precancerous mass of the lower intestine is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


